Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/21 has been entered. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation “the virtual anatomical diagram including a visual depiction of an anatomical zone of a body; and responsive to a first user input selecting of an anatomical region of the anatomical diagram, displaying a medical image depicting a diagnostic finding associated with the selected anatomical region, the diagnostic finding associated with the selected anatomical region in response to a prior, second user input to the anatomical diagram, where the second user input includes a selection of an icon that is displayed in response to a prior, third user input selecting of the anatomical region of the anatomical diagram, and where the anatomical zone is selected from a plurality of possible anatomical zones based on a type of exam being performed on the subject and/or based on anatomical features present in the medical image” is not disclose in the specification. It appears the claim is not correctly claim applicant disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 10, limitation “the virtual anatomical diagram including a visual depiction of an anatomical zone of a body; and responsive to a first user input selecting of an anatomical region of the anatomical diagram, displaying a medical image depicting a diagnostic finding associated with the selected anatomical region, the diagnostic finding associated with the selected anatomical region in response to a prior, second user input to the anatomical diagram, where the second user input includes a selection of an icon that is displayed in response to a prior, third user input selecting of the anatomical region of the anatomical diagram, and where the anatomical zone is selected from a plurality of possible anatomical zones based on a type of exam being performed on the subject and/or based on anatomical features present in the medical image”. The term “a prior” is unclear. It is unclear what prior is applicant prefer to. The term “anatomical zone” is unclear. Base on the specification the first user input select the anatomical region. It is unclear if anatomical zone is the same as anatomical region. According the specification the third user input should select the grading type. Regarding claim 12, limitation “a plurality of icons responsive to the third user input, the plurality of icons including a first tier of icons…” is unclear. The third user input should select the grading type and not displaying a plurality of icons. Regarding claim 14, limitation “wherein one or more icons of the plurality of icons represents a classification within a type of a diagnostic finding” is 

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0278483.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793